STONE, O. J.
The plaintiff, a female, took the east-bound train of the defendant railroad company at Meridian, Mississippi, in the evening — about dusk — on April 23, 1887. The train of that hour was what is known as the “limited,” or “fast train,” which makes but few stops, and is not intended for local travel. The railroad furnishes another train, which makes ■daily trips each way, and is designed to meet that want, and stops at every station on the road. On two points there is a palpable conflict in the testimony. Mrs. Carmichael testified, that she desired to go to Jonesboro, Alabama, and that she applied to the ticket-agent at Meridian for a ticket to Jonesboro, and that he refused to give it to her. She testified further, that the baggage-master refused to give her a check for her baggage, because she had no ticket. According to her testimony, the train did not stop at J onesboro, but carried her about two miles further east, to a stopping-place for day trains, near Bessemer, and there put her off. Her husband testified, that he was at Jonesboro when the train passed, waiting to receive her, and that the train did not stop — merely slowed up, coming nearly to a stop, and -then moved on. She had testified that, when the ticket-agent refused her a ticket to go on that train, she saw the conductor, and he told her to get on the train, and he would receive her fare, and put her off at Jonesboro. This is the version given in the plaintiff’s testimony.
The testimony for the railroad, if believed, proves that plaintiff made no mention of J onesboro as her destination, but that in all she said she mentioned Bessemer as the place at which she wished to be put off Defendant’s witnesses testified, that *22the train stopped to take on water very near Jonesboro station, with the coach in which plaintiff was riding almost opposite the depot, and that it remained stationary to take on water about three minutes. This was sufficient time for her to leave the train, if it be believed. It was also testified by defendant’s witnesses, that, at this time, water being scarce in Birmingham, trains were ordered to take water at Jonesboro, and that the fast, or limited trains, were included in this order. The testimony was lull and undisputed, however, that the established orders and regulations of the railroad company were, that passengers should not be received on, or allowed to depart from the trains known as “fast,” or “limited,” except at the more important stations where they regularly made stops; and that neither Jonesboro nor Bessemer was one of the stopping-places for that class of trains. We think the inference from plaintiff’s testimony alone is irresistible, that when she made application at Meridian, for a ticket to travel on the fast train, it was denied her becaxise the train did not stop at the place she was going to; and this, whether she applied for a ticket to Jonesboro, or to Bessemer. She, therefore, travelled on a train, and to a destination, in violation of the orders of the railroad company, with knowledge that she had been refused a ticket on that account.
It is contended for appellee, that “there was no evidence to support the charges asked in relation to the violation of the rules of the company bjr appellee and the conductor.” The brief then refers to the testimony of lour of the railroad’s employés, to the effect that, water being scarce in Birmingham at that time, trains were ordered to take water at Jonesboro; and to the testimony of the three that were on the train, that a stop of three minutes was made that night at Jonesboro, and water taken on. The brief then continues: “For this reason alone, if for no other, the charges in relation to a violation of the rules of the company by the plaintiff and the conductor were properly refused.” The meaning of this argument is, that there was no testimony to support the hypothesis of the charges, and that being abstract, they were properly refused. 3 Brick. Dig. 113, §§ 106 el seq:
We have stated the two points'on which the testimony of the opposing parties to this suit is antagonized. To adopt the argument noted above, we must take as true the testimony of Mrs. Carmichael, that when she applied for a ticket, and when she negotiated with the conductor for passage without a ticket, she represented Jonesboro as her place of destination, against the testimony of four witnesses that she named Bessemer as the place at which she desired to get off; and that we take as *23true the testimony of three of those four witnesses that the train did stop at Jonesboro for three minutes, against the testimony of herself and husband that it did not stop. As we have said, we think the conclusion irresistible from the testimony of Mrs. Carmichael herself, that she was refused a ticket because the train was not allowed to stop at the place of her destination. This was sufficient notice to her that any agreement the conductor might make to put her off at the place she named, would be a violation of the rules of the company. Conceding all the plaintiff contends for — namely, that the conductor agreed to put her off at Jonesboro, and failed to do it, and that the flagman was rude or rough in getting her off the train at a very unsuitable place — is the corporation liable for the injury or indignity ? Counsel have produced no authority which sustains such position.
“A railroad conductor can not be required by a passenger to deviate from his train orders, on the latter’s statement of an alleged agreement, with the company conflicting therewith.” 2 Wood’s Bailway Law, § 355. “But a passenger must take notice of the published rules of a railway company. He is. not entitled to damages, if he takes a train which, by such rules, does not. stop at the station to which he desires to go.” II. § 356. “Every one is bound to know that a railway conductor has no general power to run his train, except in conformity to the schedule.” —Lake Shore & M. R. R. Co. v. Pierce, 3 Amer. & Eng. R. R. Cases, 340; Logan v. Han. & St. Jo. Railway Co., 12 Ib. 141. “A passenger who voluntarily rides in a baggage car, by permission of the conductor, but against the rules of the railroad, conspicuously posted in that car, and is injured in consequence of riding there, can not recover from the railroad company on account of its negligence.”—Penn. R. R. Co. v. Langdon, 92 Penn. St. 21; s. c., 37 Amer. Rep. 651. “A duty of a' railroad company to the public requires that she should run her trains according to the rules and regulations, without infringing upon them to accommodate a single passenger. It is the duty of a person, about to take passage, to inquire when, where, and how he can go or stop according to regulations; and if he makes a mistake, which is not induced by the agents of the railroad company, he has no remedy.—P., C. & St. L. Railway Co. v. Nuzam, 50 Ind. 141. “It is not competent, we think, for the conductor to agree with an individual passenger to carry him to a given place, and stop at that place to’ allow him to leave the train, and thus bind the railroad company, unless the place at which he is to stop is a regular station on the train which he is conducting.” — O. & M. Railway Co. v. Hatton, 60 Ind. 12.
*24The case of Wells v. Ala. Great So. R. R. Co., 6 So. Rep. 737, was a suit by a passenger against a railroad company, for not putting her off at the station she desired to go to. Among other things, the court said: “Before embarking, she applied to the ticket-agent to purchase a ticket to Russell’s, and was refused. Not content with one refusal, application was made the second time, and was again refused. Surely these facts afford no support to the theory of a special contract. On the ■contrary, they afford convincing proof that there was no such contract, and, further, that appellant, as a reasonable being, was thereby warned that the taking of the train for Russell’s would be at her own peril.”
Railroads have the undoubted power to prescribe rules for the running of their trains. They not only have the power, but their highest duty demands that they exercise it. On this depend the safety of passengers, the safety of trains, and the preservation of vast property interests. The immense power and capacity of railroads for evil, as well as for good, render it of supreme importance that regulations be observed, ■and that trains run strictly on schedule time, and according to schedule requirements. The horrible railroad collisions and disasters, which fill the news columns, are a tremendous warning against violation or disregard of orders by employés having-charge of trains. Conductors of railroad trains are but agents, authorized, and only authorized, to run their trains according to prescribed rules; and if it were necessary to the decision of this case, there are many decisions which hold that persons dealing with them are bound to take notice, or inquire and inform themselves, of the extent of their powers. Such is the general rule, when one deals with an agent, not of the class called general agents.—Cummins v. Beaumont, 68 Ala. 204; Herring v. Skaggs, 62 Ala. 180.
But we need not go that far in this case. We feel bound to hold that Mrs. Carmichael had notice that it was against the regulations of the railroad company for that train to stop, ■either at Jonesboro or Bessemer, whichever place she named as her destination, either to take on, or put off a passenger. So, she was not only not deceived in the premises, but it was at her instance that the conductor agreed to violate orders, and to stop and put her off at a place at which the regulations ■did not allow him to stop for such purpose. It needs scarcely be said, that when one dealing with an agent, knowingly induces such agent to transcend'his authority, he can maintain no action against the principal for a breach of an agreement thus entered into by the agent in excess of his authority. The principle goes-farther. When one deals with an agent in *25known excess of the latter’s authority, he takes the risk of ratification by the principal, and can not even maintain an action against the agent for a breach of the contract so made in the name of the principal. The reason is, that he is not, in such case, deceived by any assumed authority of the agent. Aspinwall v. Torrence, 1 Lansing, 381, 386; Story Agency, § 365; 1 Wait’s Act. & Def. 258.
Applying the principles settled above to the rulings in this ease, we hold that the City Court erred in the first, third and fourth paragraphs of the general charge, as shown in the bill of exceptions. The charge asked by plaintiff was improper under the testimony in this case. Of the charges asked by defendant, the court should have given the first, third, sixth and tenth. Charges two and seven were properly refused, and ■charges four and nine have no field of operation, under the rules we have declared.
Reversed and remanded.